DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Efficient Wireless Power Feeding Apparatus and Method

Claim Objections
Claims 7 and 15 are objected to because of the following informalities:
In claim 7, lines 5-6 of pg. 50, “an modulated signal” should read --a modulated signal--.
In claim 15, line 20 of pg. 52, “an modulated signal” should read --a modulated signal--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 recites the limitation "the radio signal" in line 23 of pg. 52.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected for inheriting the indefiniteness of parent claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michihata et al (USP 2013/0162051).
	Regarding claim 1, Michihata’s Fig. 1 shows an electronic apparatus (100) for feeding power to an electronic device (200) by an electromagnetic wave in a first frequency band (whatever frequency band coil 108 operates in), comprising:
a receiver (101) which receives a beacon (see Fig. 3) from the electronic device via at least a part of the first frequency band (beacon and power feed shown on the same axis in Fig. 3), the beacon including an unmodulated signal at least partly (no carrier signal used); and

a time length of the beacon is different from a time length of the first electromagnetic wave (clearly shown in Fig. 3).
As to claim 2, Michihata’s Fig. 1 shows the electronic apparatus of claim 1, 
wherein the time length of the first electromagnetic wave is selected from optional time lengths for the first electromagnetic wave (by transmitting and receiving varying physical profile information as shown in Fig. 4), and
the time length of the beacon is different from any of the optional time lengths (in both transmission profiles shown in Fig. 3, no beacon is the same as any of the power feeds).
	As to claim 3, Michihata’s Fig. 1 shows the electronic apparatus of claim 1, wherein the transmitter transmits a beacon request to the electronic device via a second frequency band (burst length Tp2 is different from beacon cycle Tc1 in Fig. 3 due to the support of multiple transmission profiles).
	As to claims 4-16, these claims are rejected for the same reasons as claims 1-3. Furthermore, the on/off keying is shown in Michihata’s Figs. 3 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849